DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
Claims 1-2 and 4-7 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target temperature" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the target temperature" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-7 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (5,960,858) in view of Kraynak et al. (5,743,099) and McEnaney et al. (2007/0000265).
	Hildebrand (Figures 5-6) discloses an air-conditioning device for a vehicle (title), comprising: 
a duct configured to feed air to a vehicle cabin; 
a blower VE, which is arranged in the duct, and is configured to generate airflow toward the vehicle cabin;
	a cooling device VD configured to cool air passing through the duct; 
a coolant circulation system circulating engine coolant and including a water valve TV; 
a heater core WT, which is arranged in the duct, on a downstream side of the airflow with respect to the cooling device VD, arranged downstream of the water valve TV in the coolant circulation system, and configured to use the engine coolant supplied by the coolant circulation system as a heat source to heat the passing air (column 3, lines 6-8),
	an air mix damper MK configured to change a ratio between an air amount passing through the heater core WT and an air amount bypassing the heater core WT;

	the control device B is configured to decrease the opening amount of the water valve TV in a predetermined cooling mode and so as to decrease an amount of the engine coolant flowing to the heater core WT;
	the control device B (especially T) is configured to decrease cooling performance of the cooling device VD in a case where the opening amount of the water valve TV is decreased (i.e. 30% in Figure 6) compared with a case where the opening amount of the water valve TV is not decreased (i.e. 100% in Figure 6);
	an electric compressor KP (column 3, lines 22-24) configured to compress a refrigerant to discharge the compressed refrigerant;
but does not disclose an opening amount of the water valve TV is changeable so as to be less than a fully open state; and
	the control device B is configured to decrease the opening amount of the water valve TV so as to be less than the fully open state in a predetermined cooling mode, nor
	the control device B (especially T) is configured to decrease the cooling performance of the cooling device VD through an increase in the target temperature and a decrease in an upper limit rotational speed of the electric compressor KP when the water valve TV is decreased.
	Kraynak et al. (column 4, lines 6-21) discloses an air-conditioning device for a vehicle, comprising: 
a duct (i.e. vent system) configured to feed air to a vehicle cabin; 
a blower (i.e. variable speed fan) configured to generate airflow toward the vehicle cabin;
	inherently a cooling device configured to cool air passing through the duct; 

a heater core configured to use the engine coolant supplied by the coolant circulation system as a heat source to heat the passing air,
	a control device 4 configured to control the water valve, wherein:
	an opening amount of the water valve is changeable so as to be less than a fully open state, and the control device 4 is configured to decrease the opening amount of the water valve so as to be less than the fully open state in a predetermined cooling mode for the purpose of providing improved control of the coolant water flow and heater core temperature.
	McEnaney et al. (paragraph 15, first and penultimate sentences) discloses an air-conditioning device for a vehicle, comprising (paragraph 6): 
	an electric compressor;
an evaporator; 
a condenser; and
	a control device configured to decrease the cooling performance through an increase in an evaporator target temperature and a decrease in an upper limit rotational speed of the electric compressor for the purpose of conserving energy.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Hildebrand an opening amount of the water valve is changeable so as to be less than a fully open state, and the control device configured to decrease the opening amount of the water valve so as to be less than the fully open state in a predetermined cooling mode for the purpose of providing improved control of the coolant water flow and heater core temperature as recognized by Kraynak et al., and employ in Hildebrand a 
Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of the water valve TV of Hildebrand with the water valve of Kraynak et al. would have been obvious.  Additionally, Figure 7 of Hildebrand discloses water valve SV, which is a continuously variable valve, is an obvious alternative.
Regarding claim 2, Hildebrand discloses the cooling device comprises:
	an evaporator VD, which is arranged in the duct on a downstream side of the airflow with respect to the blower VE, and is configured to evaporate the refrigerant sucked into the electric compressor KP; and 
a condenser KD configured to condense the refrigerant evaporated by the evaporator VD;
	the control device B (especially T) is configured to control the electric compressor KP and the condenser KD so that a temperature of the evaporator VD reaches a target temperature.
Regarding claims 4-6, Figure 5 of Hildebrand discloses the duct includes a plurality of air outlet openings LD, LM and LF, a plurality of outlet opening modes can be set through settings of the air outlet openings LD, LM and LF, and the predetermined cooling mode includes a mode (i.e. energy-saving mode) where the outlet opening mode is a mode other than a defroster mode.
Regarding claim 7, as applied to claim 1 above, the claim limitations are met.  Further, the fully adjustable water valve as taught by Kraynak et al. would have a setting larger than a fully closed state when employed in the device of Hildebrand.
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Regarding claim 2, Hildebrand (paragraph 32) discloses the cooling device comprises:” on page 4.
Reference to “Paragraph 32” has been deleted.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
No further comments are deemed necessary at this time.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763